DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 01/20/22, with respect to the rejection(s) of claim(s) 1-7 and 11-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection.  Refer to the following art rejections.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahrer et al (US Publication 20130140811, which is US Patent 10,760,719) in view of Maguire et al (US Publication 2004/0108119).
As to claim 1 and with reference to the following annotated figure, Fahrer et al discloses a pipe (102), comprising: an elongated composite section (see [0005] and 0010]) having a lumen extending therethrough from a first end having a female component (102B) formed thereon to a second end having a male component (102A) formed thereon, wherein: the female component is configured for receiving an adjoining male component, the female component comprising: a cylindrical sealing portion configured for sealing engagement of a nozzle of the adjoining male component; a conical stoppage flare arranged distally from the sealing portion along the elongated composite section and configured for arresting further advancement of the adjoining male component into the female component; and a first locking section configured for securing the adjoining male component within the female component; and the male component is configured for insertion into an adjoining female component, the male component comprising: a substantially cylindrically shaped nozzle having a circumferential groove adapted for receiving a seal and configured for sealing engagement with a sealing portion of an adjoining female component; a stopping cone arranged proximally from the nozzle along the elongated composite section; and a 

    PNG
    media_image1.png
    621
    778
    media_image1.png
    Greyscale

Fahrer et al fails to teach that the stopping cone is configured for abutting engagement with a conical stoppage flare of the adjoining female component.
However, Maguire et al teaches a pipe joint similar to that of Fahrer et al having a male member with a tapered distal end portion that abuts a tapered distal end portion of a female member, the two members being locked together using a spline arrangement, wherein a wire is inserted into a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the locking arrangement of Fahrer et al with a splined arrangement, as taught by Maguire et al, in order to have a tubular connection that can withstand torque and is prevented from becoming unmade during expansion of the tubular, that has a higher yield strength than that of the tubular body, or pipe wall, and that is free to move along its profile relative to the tubular wall during expansion of the tubular (see Maguire et al, paragraph [0010]).

As to claim 2, Fahrer et al/Maguire et al discloses the pipe of claim 1, wherein the sealing portion comprises an inner diameter that is substantially constant along a longitudinal length of the sealing portion.  Refer to annotated figure above.

3, Fahrer et al/Maguire et al discloses the pipe of claim 2, wherein the inner diameter of the sealing portion is substantially similar to an outer diameter of the pipe.  Refer to annotated figure above.

As to claim 4, Fahrer et al/Maguire et al discloses the pipe of claim 2, wherein the stoppage flare comprises an inner surface of the female component with a first diameter near the sealing portion and a second diameter distal to the first diameter and wherein the second diameter is larger than the first diameter.  Refer to annotated figure above.

As to claim 5, Fahrer et al/Maguire et al discloses the pipe of claim 4, wherein the inner surface of the stoppage flare comprises a cone shape.  Refer to annotated figure above.

As to claim 6, Fahrer et al/Maguire et al discloses the pipe of claim 5, wherein the locking section comprises a plurality of holes (130, Fig. 7B Maguire et al) on an outer surface thereof and leading to a plurality of bores (110, Fig. 2 Maguire et al) that extend through the wall of the locking section to an inner surface thereof.  Refer to Figs. 2, 4 and 7B of Maguire et al. 

As to claim 7, Fahrer et al/Maguire et al discloses the pipe of claim 5, wherein the inner surface of the locking section comprises a plurality of grooves that align with the plurality of bores.  Refer to Figs. 2, 4 and 7B of Maguire et al.

11, Fahrer et al/Maguire et al discloses the pipe of claim 1, wherein the first locking section is incorporated into the conical stoppage flare.  Refer to annotated figure above.

As to claim 12 and with reference to the following annotated figure, Fahrer et al discloses a pipe connection (Fig. 4B), comprising: a male component (102A) arranged on an end of a composite pipe (see [0005] and [0010]); and a female component (102B) arranged on an end of an adjoining composite pipe and configured for receiving the male component, the female component comprising: a cylindrical sealing portion configured for sealing engagement of a nozzle of the male component; a conical stoppage flare arranged distally from the cylindrical sealing portion and configured for arresting further advancement of the male component into the female component; and a first locking section configured for securing the male component within the female component; and the male component configured for securing the male component within the female component and comprising: a substantially cylindrically shaped nozzle having a circumferential groove adapted for receiving a gasket and configured for sealingly engaging the sealing portion; a stopping cone arranged distally from the nozzle; and a second locking section configured for securing the male component in the female component.

    PNG
    media_image1.png
    621
    778
    media_image1.png
    Greyscale

Fahrer et al fails to teach that the stopping cone is configured for abutting engagement with a conical stoppage flare of the adjoining female component.
However, Maguire et al teaches a pipe joint similar to that of Fahrer et al having a male member with a tapered distal end portion that abuts a tapered distal end portion of a female member, the two members being locked together using a spline arrangement, wherein a wire is inserted into a slot (130) on the female member and is threaded through corresponding grooves on the outer surface of the male member and inner surface of the 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the locking arrangement of Fahrer et al with a splined arrangement, as taught by Maguire et al, in order to have a tubular connection that can withstand torque and is prevented from becoming unmade during expansion of the tubular, that has a higher yield strength than that of the tubular body, or pipe wall, and that is free to move along its profile relative to the tubular wall during expansion of the tubular (see Maguire et al, paragraph [0010]).

As to claim 13, Fahrer et al/Maguire et al discloses the pipe connection of claim 12, wherein nozzle has an outer diameter substantially smaller than an inner diameter of the first locking section.  Refer to annotated figure above.
As to claim 14, Fahrer et al/Maguire et al discloses the pipe connection of claim 12, wherein the stoppage flare comprises a cone-shaped lumen configured for abutting engagement with the stopping cone.  Refer to annotated figure above.

15, Fahrer et al/Maguire et al discloses the pipe connection of claim 12, wherein the first locking section and the second locking section comprise grooves (110, 210 Maguire et al) for receiving locking rods.  Refer to Figs. 2, 4 and 7B of Maguire et al.

As to claim 16, Fahrer et al/Maguire et al discloses the pipe connection of claim 15, wherein abutting engagement of the conical stoppage flare with the stopping cone causes alignment of the grooves on the first locking section with the grooves on the second locking section.  Refer to Figs. 2, 4 and 7B of Maguire et al.

As to claim 17, Fahrer et al/Maguire et al discloses the pipe connection of claim 16, wherein the first locking section comprises a plurality of bores extending from an outer surface to an inner surface and configured for receiving locking rods.  Refer to Figs. 2, 4 and 7B of Maguire et al.

As to claim 18, Fahrer et al/Maguire et al discloses the pipe connection of claim 17, wherein each of the plurality of bores align with one of the grooves.  Refer to Figs. 2, 4 and 7B of Maguire et al.

As to claim 19, Fahrer et al/Maguire et al discloses the pipe connection of claim 18, wherein the plurality of bores are arranged tangential to the inner surface of the first locking section.  Refer to Figs. 2, 4 and 7B of Maguire et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679